 

 

UNTI`ED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
EASTERN DIVISION

CATHERINE BARRETT; FREDDY
JREISAT; and VALOR CAPITOL
HOLDINGS, LLC d/b/a United
Military Travel,

Plaintiffs,

JUDGMENT

)
)
)
)
)
)
)
)

) No. 4218-CV-155-FL
USA SERVICE FINANCE, LLC; )
HEARTLAND CAPITAL )
NVESTMENTS, LLC; )
CHRISTOPH]ER E. BURNETT; )
DANIEL T. BURNETT; CEB )
INVESTMENTS, LLC; and )
GRACELAND PROPERTIES, LLC, )
Defendants. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant Graceland Properties, LLC’s motion to dismiss for failure to state a
claim, motion to dismiss in part failure to state a claim by defendants USA Service Finance, LLC,
Heartland Capital Investments, LLC, Christopher E. Bumett, Daniel T. Burnett, and CEB
lnvestments, LLC, motion to dismiss for lack of personal jurisdiction by defendants USA Service
Finance, LLC, Christopher E. Burnett, Daniel T. Burnett, and CEB Investments, LLC, and the
motion to dismiss or, in the alternative, motion to transfer venue to the Western District of Kentucky
by defendants USA Service Finance, LLC, Christopher E. Burnett, Daniel T. Burnett, and CEB
Investments_, LLC.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 5, 2019, and for the reasons set forth more specifically therein, that the motion to dismiss or,
in the alternative, motion to transfer venue to the Western District of Kentucky by defendants USA
Service Finance, LLC, Christopher E. Bulnett, Daniel T. Bulnett, and CEB lnvestments, LLC.

is GRANTED. This case is TRANSFERRED to the United States District Court for the Western
District of Kentucky.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED Defendant Graceland Properties,
LLC’s motion to dismiss for failure to state a claim is DENIED WITHOUT PREJUDICE, the
motion to dismiss in part failure to state a claim by defendants USA Service Finance, LLC,
Healtland Capital Investments, LLC, Christopher E. Bulnett, Daniel T. Burnett_, and CEB

 

 

 

 

lnvestments, LLC is DEN[ED WITHOUT PRE.TUDICE, and the motion to dismiss for lack of
personal jurisdiction by defendants USA Service Finance, LLC, Christopher E. Burnett, Daniel T.
Burnett, and CEB lnvestments, LLC is DENIED AS MOOT.

This Judgment Filed and Entered on March 5, 2019, and Copies To:
Scott F. Wyatt (Via CM/ECF Notice of Electronic Filing)

Charles E. Silnpson, Jr. (via Cl\/l/ECF Notice of Electronic Filing)
Craig Daniel Schauer (Via CM/ECF Notice of Electronic Filing)
Daniel DeCederfelt Adams (Via CM/ECF Notice of Electronic Filing)
Joshua Aaron Yost (via CM/ECF Notice of Electronic Filing)
Christina J. Banfleld (via CM/ECF Notice of Electronic Filing)
Donavan John Hylarides (via CM/ECF Notice of Electronic Filing)

March 5, 2019 PETER A. MOORE, JR., CLERK
/s/ Susan W. TriDD
(By) Susan W. Tripp, Deputy Clerk

 

 

